
	
		I
		112th CONGRESS
		1st Session
		H. R. 2677
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2011
			Mr. Berman introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Administrator of the Federal Aviation
		  Administration to issue regulations to reduce helicopter noise pollution in
		  residential areas of Los Angeles County, California, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Los Angeles Residential Helicopter Noise Relief Act of
			 2011.
		2.Residential
			 helicopter noise relief
			(a)Regulations
			 requiredNot later than 1
			 year after the date of enactment of this Act, the Administrator of the Federal
			 Aviation Administration shall issue regulations for helicopter operations in
			 Los Angeles County, California, that include requirements relating to the
			 flight paths and altitudes associated with such operations to reduce helicopter
			 noise pollution in residential areas.
			(b)Exemptions
			 permittedIn issuing
			 regulations under subsection (a), the Administrator may exempt helicopter
			 operations related to emergency, law enforcement, or military activities from
			 requirements described in such subsection.
			
